Citation Nr: 1134312	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for renal stones.

5.  Entitlement to service connection for right ring finger exostosis.

6.  Entitlement to service connection for left heel spur.

7.  Entitlement to service connection for degenerative joint disease of the thoracolumbar spine.

8.  Entitlement to service connection for degenerative joint disease of the right knee.

9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for migraine headaches.

11.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

12.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.

13.  Entitlement to a disability rating in excess of 10 percent for left elbow strain.

14.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

15.  Entitlement to a compensable disability rating for bilateral hearing loss disability.

16.  Entitlement to a disability rating in excess of 10 percent for cyst, occipital scalp, from December 14, 2006.

17.  Entitlement to a disability rating in excess of 30 percent for cyst, occipital scalp, from September 11, 2006 and prior to December 14, 2006.

18.  Entitlement to a disability rating in excess of 10 percent for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1991 to October 1995 and from May 2005 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an April 2010 written statement, the Veteran asserted clear and unmistakable error (CUE) in all issues.  The RO addressed this in the April 2010 supplemental statement of the case.  Thereafter, the Veteran did not file a formal appeal with regard to the claims of CUE, even though he was instructed in the April 2010 notice letter that he needed to file such an appeal for any unappealed claim.  As such, the Board finds that the claims for CUE are not before us at this time.  Furthermore, claims of CUE only apply to prior final decisions, which these are not, and the standard for succeeding in a CUE claim is more onerous to the Veteran than the current claims on appeal.  Therefore, it is to the Veteran's benefit that the Board addresses these claims on the merits, and it will do so.

The issues of entitlement to service connection for obstructive sleep apnea, pseudofolliculitis barbae, hypertension, renal stones, right ring finger exostosis, left heel spur, degenerative joint disease of the thoracolumbar spine, degenerative joint disease of the right knee, hemorrhoids, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by sleep disturbance; irritability; depression; avoidance of crowds and public places; isolative behavior; and occasional interpersonal conflicts at work.  The Veteran's PTSD is not shown to be productive of such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's left knee degenerative joint disease is manifested by flexion to 130 degrees and extension to 0 degrees, with no objective evidence of additional functional impairment during flare-ups due to pain, fatigability, or incoordination, and without objective evidence of instability or subluxation.

3.  The Veteran's left elbow strain is manifested by flexion to 140 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 75 degrees, with no objective evidence of additional functional impairment during flare-ups due to pain, fatigability, or incoordination.

4.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.

5.  On VA audiometric examination in December 2008, the right ear had an average decibel loss of 20 with a speech recognition score of 96 percent (Level I).  The left ear had an average decibel loss of 54 with a speech recognition score of 56 percent (Level VII).

6.  Prior to December 14, 2006, and since the Veteran separated from his second period of active duty on September 10, 2006, there is no evidence pertinent to the Veteran's cyst of the occipital scalp.

7.  From December 14, 2006, the Veteran's cyst of the occipital scalp is manifested by a scar that is painless, flesh-colored, smooth, superficial, less than five inches in length and one-half inch in width, and non-adherent, with no evidence of induration, inflexibility, or underlying soft tissue missing.

8.  The Veteran's right Achilles tendonitis results in no more than moderate limitation of motion of the right ankle.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2010).

3.  The criteria for a disability rating in excess of 10 percent for left elbow strain are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5206 (2010).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for a compensable disability rating for bilateral hearing loss disability have not been met or approximated.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

6.  Prior to December 14, 2006, the criteria for a disability rating in excess of 30 percent for a cyst of the occipital scalp are not met or approximated.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7 (2010); 4.118, Diagnostic Code 7819-7800 (2008).

7.  From December 14, 2006, the criteria for a disability rating in excess of 10 percent for a cyst of the occipital scalp are not met or approximated.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7 (2010); 4.118, Diagnostic Code 7819-7800 (2008).

8.  The criteria for a disability rating in excess of 10 percent for right Achilles tendonitis are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5024-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in November 2006 informed the Veteran of what the evidence needed to show to substantiate his claims, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  He was told that in order to substantiate claims for increased ratings, the evidence needed to show that his disabilities had worsened.  This letter also contained notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claims were initially adjudicated in May 2007.

In December 2008, the Veteran was provided notice regarding the applicable rating criteria for his disabilities.  Thereafter, his claims were readjudicated a number of times, most recently in an April 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Private and VA treatment records have been obtained.  Furthermore, the Veteran was afforded VA examinations in December 2006 and December 2008 for all disabilities adjudicated herein.  All examinations were conducted by a medical professional, who took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale.  As such, the examinations are adequate.

The Board notes that the Veteran contended in April 2010 that all of his examinations were inadequate.  However, the Veteran did not provide an explanation for his assertions, and the Board can find no evidence in the examination reports or the claims file to support his contention.

While the Veteran's claims for service connection are being remanded below due to the possible absence of service treatment records, as the claims decided herein are for increased ratings, any evidence gleaned from additional service treatment records would not be pertinent.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claims

A.  Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

PTSD

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 30 percent rating is assigned for PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for PTSD with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

A September 2006 VA outpatient record shows the Veteran sought VA psychiatric treatment.  He denied suicidal or homicidal ideation.  He was cooperative, and grooming and hygiene were normal.  His mood seemed euthymic, and his affect was appropriate.  Psychomotor activity was within normal limits.  Speech, thought content and processes, intellectual functioning, and memory had no deficiencies.  He denied hallucinations and delusions.  Insight and judgment were good.

In December 2006, the Veteran underwent VA examination.  He reported irritability and low mood.  He worked full-time, showed up regularly, and did his job adequately.  He did report some verbal conflicts with a coworker.  The Veteran was married for thirteen years and got along well with his wife.  He also got along with his three daughters; however, he reported increased irritability and impatience toward them.  He had some friendships but had been more withdrawn since returning from service and declining invitations.  Leisure pursuits and activities declined due to his knee problems and his loss of interest in things.  Currently, he watched television, spent time with his family, and attended church regularly.

On examination, the Veteran's affect was mildly constricted.  He appeared subdued and dysphoric.  There were times when he appeared to become more emotional.  There was no impairment of thought processing or communication.  There were no delusions or hallucinations.  Eye contact and behavior were appropriate.  The Veteran denied homicidal or suicidal ideation or thinking and did adequately with personal hygiene and activities of daily living.  He was oriented and demonstrated no significant memory impairment or obsessive-compulsive behavior.  Speech was within normal limits, and there were no panic attacks.  The Veteran described depressed moods for long periods each day.  He had problems with mild impulse control, and sleep was problematic.  He reported hypervigilance.  The diagnosis was PTSD.  The examiner noted that the Veteran appeared to be functioning adequately in his workplace and family, despite some increased irritability toward a coworker and his children.  All other family relationships were adequate.

VA outpatient treatment records dated from January 2007 to November 2008 show that the Veteran engaged in periodic psychiatric treatment, reporting symptoms that are substantially the same as those reported on VA examination.

In December 2008, the Veteran underwent VA examination.  He now worked part-time due to shoulder problem.  He generally functioned adequately at work, with a couple of verbal outbursts.  He was married to his wife of fifteen years, and they had recently discussed marriage therapy.  He related irritability and impatience with his daughters.  He got along with his mother.  He had no close friendships and avoided social interaction.  He attended church regularly and attempted to play on the church softball team but was unable to due to his shoulder.  He ran errands but disliked crowded places.  On examination, the Veteran's affect was quite restricted, subdued, and dysphoric.  He became slightly tearful at one moment.  There was no impairment of thought or communication, hallucinations or delusions.  Eye contact was poor but other behavior was appropriate.  He denied suicidal or homicidal ideation and did adequately with personal hygiene and activities of daily living.  He was oriented and had no significant memory impairment or compulsive behavior.  Speech was within normal limits.  The Veteran did describe episodes of increased anxiety that did not reach the level of panic attacks.  He felt depressed a majority of the time.  Impulse control was mildly impaired with no violence toward others.  He reported poor sleep.  The diagnosis was PTSD, and the GAF score was 53.

Based on the record, the Board finds that a disability rating in excess of 30 percent is not warranted.  First, the Veteran has not demonstrated any of the symptoms associated with a 50 percent rating, with the exception of a depressed mood.  Furthermore, he has not demonstrated occupational and social impairment that results in reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.  The Veteran stated that he has lost no time from work due to his PTSD, and his verbal altercations with a coworker did not cause any impact at work.  While he was now working part-time, the Veteran reported that it was due to his non-service-connected shoulder disorder and not his PTSD.  Finally, while he reported no social friendships and increasing irritability and impatience with his wife and children, he continued to be able to maintain these relationships.  He and his wife had talked about marriage therapy but had not decided to go.  While he was short with his daughters, he reported no impairment in their relationships due to this.

The only GAF score assigned to the Veteran is 53 in December 2008.  As the Veteran reported some conflicts with coworkers and having no close social friends, the Board finds that this assigned GAF score is commensurate with the symptomatology described by the Veteran during the VA examinations and outpatient treatment.  As such, this score does not provide a basis for showing that the Veteran demonstrated increased symptomatology or that a higher disability rating is warranted.

Therefore, the Board finds that the Veteran's PTSD does not meet or approximate the criteria for a 50 percent rating.  Nor does it warrant a 70 or 100 percent rating, as those criteria represent even more social and occupational impairment than the criteria associated with a 50 percent evaluation.  Because the evidence preponderates against a finding that a disability rating in excess of 30 percent is warranted for PTSD, the claim must be denied.

Left Knee

The Veteran's left knee mild degenerative joint disease is rated 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

The Board notes that the Veteran was awarded a temporary total evaluation for the time period from September 22, 2006, to November 30, 2006, due to surgery on his left knee.

Diagnostic Code 5010 directs that traumatic arthritis, substantiated by x-ray findings, is to be rated as degenerative arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010), degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010), flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010), extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.

Normal range of motion of the knee is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71a, Plate II (2010).

Under 38 C.F.R. §§ 4.40 and 4.45, a veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

August 2006 VA outpatient treatment records show that, while the Veteran was still on active duty, he sought treatment for pain in his left knee.  On examination, there was no laxity of the knee, and Lachman's and Drawer sign were negative.  There was positive crepitus.  X-rays revealed small spurs of the left knee.  An MRI was unremarkable.  The Veteran was given a knee brace.

In December 2006, the Veteran underwent VA examination.  There was mild tenderness to palpation laterally and crepitus with movement.  There was no laxity, bony enlargement, lump behind the knee, swelling, redness, or heat.  Range of motion was flexion to 140 degrees without pain.  Extension was to 0 degrees without pain.  There was no change in range of motion following repetitive use.  X-rays revealed early degenerative joint disease of the left knee.

A September 2006 private treatment record shows that the Veteran underwent left knee arthroscopy.

In December 2008, the Veteran underwent VA examination.  There was no deformity, giving way, stiffness, weakness, incoordination, decreased speed of joint motion, or other symptoms.  The Veteran endorsed pain.  He denied episodes of dislocation, subluxation, or locking.  There was no effusion.  There was swelling, and the Veteran reported flare-ups that occurred every two to three weeks for a number of hours.  During flare-ups, his functioning was affected in that he sat every once in a while.  On examination, the Veteran's gait was normal.  There was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion was flexion to 130 degrees and extension to 0 degrees.  There was no objective evidence of pain on motion or following repetitive motion.  There was no additional limitation following three repetitions.  The examiner noted a diagnosis of left knee mild degenerative joint disease with no functional impact.

First, the Board notes that, since the Veteran has demonstrated some limitation of motion of his knee, he is entitled to a 10 percent rating and no more under the criteria of Diagnostic Code 5003.  Furthermore, under the criteria of Diagnostic Codes 5260 and 5261, the Veteran's knee extension and flexion are commensurate with a noncompensable evaluation.  Extension has always been to 0 degrees, and flexion was limited, at most, to 130 degrees.  While the Veteran reported flare-ups in December 2008, the functional impairment was limited to his having to sit down occasionally.  There is no indication that there was any increased functional impairment during flare-ups or any other episode that caused more functional impairment than was shown on VA examination.  Furthermore, as there is no other disability of the knee noted to be present, including ankylosis, subluxation or instability, ratings under any other diagnostic criteria are not for application here.

As such, the Board finds that the evidence preponderates against a finding that a disability rating in excess of 10 percent is warranted for the Veteran's left knee degenerative joint disease, and the claim must be denied.

Left Elbow

The Veteran's left elbow strain is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010).

Diagnostic Code 5206 provides that flexion of the forearm (for the minor arm) is rated noncompensable when limited to 110 degrees, 10 percent when limited to 100 degrees, 20 percent when limited to 90 degrees, 20 percent when limited to 70 degrees, 30 percent when limited to 55 degrees, and 40 percent when limited to 45 degrees.

Normal flexion of the elbow is to 145 degrees, and normal extension of the elbow is to 0 degrees.  Normal forearm pronation is to 80 degrees, and normal forearm supination is to 85 degrees.  38 C.F.R. § 4.71a, Plate I (2010).

As noted above, under 38 C.F.R. §§ 4.40 and 4.45, a veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  The Board has done that here.

In December 2006, the Veteran underwent VA examination.  He indicated that his right hand was dominant.  There was pain and loud popping with flexion and supination.  There was mild tenderness to palpation over the lateral epicondyles.  There was no ankylosis, swelling, redness, heat, weakness, or guarding.  Range of motion was flexion to 145 degrees with pain beginning at 140 degrees.  Extension was to 0 degrees without pain.  Pronation was to 80 degrees without pain, and supination was to 75 degrees with pain beginning at 75 degrees.  X-rays revealed a normal appearance of the bones and soft tissues.  There were small shrapnel fragments present in the proximal forearm.

An August 2007 emergency room record shows that the Veteran reported pain in his left elbow for two weeks with no recent trauma.  On examination, there was minimal tenderness over the lateral epicondyles.  There was no erythema, hotness, or swelling.  Range of motion was normal.  The assessment was tendonitis of the elbow.

In December 2008, the Veteran underwent VA examination.    There was pain and weakness but no deformity, giving way, stiffness, incoordination, decreased speed of the joint, episodes of dislocation or subluxation, locking, effusions, or symptoms of inflammation.  The Veteran reported weekly moderate flare-ups that lasted for a number of hours.  With regard to functional impairment, the Veteran indicated that he worked through the flare-ups.  Range of motion was flexion 145 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 85 degrees.  There was no objective evidence of pain with active motion.  There was no additional pain or limitation after three motions.  X-rays revealed that the left elbow was stable and basically negative, except for a metallic foreign body.  The examiner indicated a diagnosis of left elbow strain but noted that there was no clinical or radiographic evidence of left elbow strain or injury.  It was a normal examination with no functional impairment.

Based on the record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's left elbow strain.  Specifically, his flexion, at most, was limited to 140 degrees, even when taking into account additional functional impairment due to pain on motion.  While the Veteran reported flare-ups, he also stated that he worked through the flare-ups, demonstrating that they caused no additional functional impairment.  No limitation of supination was found.  While the Veteran demonstrated some limitation of pronation, he could still pronate to 75 degrees before pain began; therefore, motion was not lost beyond the last quarter of the arc, and the hand did approach full pronation.  Therefore, a rating under Diagnostic Code 5213 is not warranted.

As no other disability of the elbow or forearm has ever been shown or diagnosed, consideration under any other diagnostic code is not warranted here.  As the evidence preponderates against a finding that a disability rating in excess of 10 percent is warranted for left elbow strain, the claim is denied.

Tinnitus

Service connection for tinnitus was established in May 2007, and the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  The appellant appealed the assignment of the 10 percent rating.

Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, the appellant has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Hearing Loss

The Veteran's bilateral hearing loss disability is rated noncompensable under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

In general, to evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86 (2010).

Additional provisions pertain to "exceptional patterns of hearing impairment" under 38 C.F.R. § 4.86.  Specifically, these include hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  As shown below, the Veteran's hearing loss does not qualify as one of these exceptional patterns of impairment.

In December 2006, the Veteran underwent VA audiological examination.  Pure tone thresholds were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
40
30
10
0
LEFT
10
45
50
50
50

Speech recognition scores on the Maryland CNC Word Test were 96 percent in the right and 82 percent in the left.  The diagnosis was mild sensorineural hearing loss at 1000-2000Hz in the right ear and mild to moderate sensorineural hearing loss at 1000-8000Hz in the left ear.

In December 2008, the Veteran underwent VA examination.  Pure tone thresholds were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
40
25
5
0
LEFT
10
55
45
55
60

Speech recognition scores on the Maryland CNC Word Test were 96 percent in the right and 56 percent in the left.  The diagnosis was normal hearing on the right with a mild sensorineural hearing loss at 1000Hz.  On the left, hearing acuity was normal at 500Hz, sloping to moderate high frequency sensorineural hearing loss.

The December 2006 audiological evaluation revealed an average right ear pure tone decibel loss of 20 with speech recognition of 96 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  The appellant had a left ear average pure tone decibel loss of 49 with speech recognition of 82 percent.  These findings are consistent with Level III hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The December 2008 audiological evaluation revealed an average right ear pure tone decibel loss of 18 with speech recognition of 96 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  The appellant had a left ear average pure tone decibel loss of 54 with speech recognition of 56 percent.  These findings are consistent with Level VII hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

As shown above, the audiometric examinations support a noncompensable rating for bilateral hearing loss disability and no more.  The Board notes that the Veteran's statements regarding his hearing are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered. Lendenmann, supra.  In this case, the numeric designations produce a noncompensable disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.

Furthermore, the Board notes that the appellant does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also failed to show that the pure tone thresholds were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, the noncompensable rating assigned accurately reflects the degree of the appellant's service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

Based on the foregoing, a compensable disability rating must be denied.  Although the appellant asserts that his hearing loss is worse than evaluated, the medical evidence prepared by a skilled neutral professional is more probative.  As the preponderance of the evidence is against the claim, it must be denied.

Occipital Scalp Cyst

The Veteran's cyst of the occipital scalp is rated 30 percent disabled from September 11, 2006, and 10 percent disabled from December 14, 2006, under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7819-7800 (2010).

First, the Board notes that, while the Veteran's rating for this disability was reduced, effective December 14, 2006, this lower evaluation did not result in a reduction of compensation payments currently being made, since his VA payments had been stopped while he was on active duty, and this reduction was a part of the first post-service decision that restored his benefits.  As such, the notice requirements set forth in 38 C.F.R. § 3.105(e) (2010) do not apply.

Diagnostic Code 7819 directs that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or as scars under Diagnostic Codes 7801-7805.

Scars of the head, face, or neck are rated pursuant to Diagnostic Code 7800.  This diagnostic code provides a 10 percent rating for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

In 2008, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801-7805 (2010)).  However, those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed here.

VA examination in December 2006 shows that the Veteran had a two millimeter round scar to the right of midline from a previous lesion.  It was superficial, normal color, and not tender.  There was no active inflammation or cyst on the scalp.

In December 2008, the Veteran underwent VA examination for scars.  He denied pain, and there was no skin breakdown.  On the apex of his head, the Veteran had a very faint, barely noticeable, flesh-colored, smooth-surfaced, superficial scar.  It measured one-and-a-half centimeters long by one millimeter wide.  There was no tenderness on palpation, adherence, limitation of motion or function, underlying soft tissue damage, skin ulceration or breakdown, underlying tissue loss, elevation, depression, disfigurement, abnormal texture, induration, or inflexibility.  The diagnosis was residual superficial scar on the apex of the scalp.

In December 2008, the Veteran also underwent VA examination for skin disease.  He described a cyst on his head that slowly evolved over time.  It had been removed in 1995, 1997, and in the early 2000s.  There were currently no active skin conditions.  There was only a residual scar to the scalp.

Based on the record, the Board finds that there is no basis for an award of a disability rating in excess of 30 percent prior to December 14, 2006, or 10 percent thereafter.  As noted on examination, the Veteran demonstrated no residuals of his cyst other than one residual scar.  This scar had no pain, tenderness, adherence, limitation of motion or function, underlying soft tissue damage, ulceration or breakdown, tissue loss, elevation, depression, abnormal texture, induration, or inflexibility.  The scar measured less than five inches long and one-quarter inch wide.  As noted, there was no tissue loss or involvement of any features.  As such, a disability rating in excess of 30 percent prior to December 14, 2006, or a 10 percent rating thereafter is not warranted.  No other pertinent diagnostic codes are applicable or provide for a schedular rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 7801-7806 (2008).  As such, the Board concludes that the evidence preponderates against the Veteran's claims for increased ratings, and the claims must be denied.

Right Achilles Tendonitis

The Veteran's right Achilles tendonitis is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5024-5271 (2010).

Diagnostic Code 5024, which is for tenosynovitis, directs that the disability is to be rated on limitation of motion of affected parts, as arthritis, degenerative.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010), limitation of motion of the ankle is rated 10 percent when moderate and 20 percent when marked.

Normal limitation of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

In December 2006, the Veteran underwent VA examination.  There was mild pain with movement and stiffness of the right ankle.  There was no swelling, heat, redness, instability, ankylosis, or tenderness to palpation.  There was no guarding, abnormal shoe wear, or callosities.  The Achilles tendon was midline and non-tender.  Dorsiflexion was to 5 degrees with pain beginning at 5 degrees.  Plantar flexion was to 45 degrees without pain.  The right heel was mildly tender to palpation over the calcaneus generally.  There was no swelling, redness, or heat.  X-rays revealed tendonous calcification posterior to the left osteolysis.

In December 2008, the Veteran underwent VA examination.  He reported no symptoms associated with his right ankle.  On examination, the Veteran's gait was normal.  Range of motion of the ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no objective evidence of pain with motion.  There was no additional limitation following repetitions.  There was no ankylosis.  X-rays revealed internal development of a small calcaneal spur.  The examiner noted a diagnosis of right Achilles tendonitis but indicated that there was no clinical evidence of right Achilles tendonitis or clinical or radiographic evidence of a right ankle condition.  There was a heel spur present on x-ray.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for right Achilles tendonitis.  Specifically, the Board finds that marked limitation of motion of the right ankle is not shown.  The Veteran has consistently demonstrated plantar flexion to 45 degrees without pain.  While he demonstrated dorsiflexion to 5 degrees in December 2006, in December 2008, dorsiflexion was normal with no pain.  As such, the Board finds that the Veteran's motion of the right ankle approximates the criteria for moderate limitation and no more.  No other disability of the right ankle is shown; therefore, no other diagnostic codes are applicable.  As the preponderance of the evidence is against the claim, it must be denied.

Conclusion

The Board further notes that referral for extraschedular consideration is not warranted for any of the Veteran's claims.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities are contemplated by the schedular criteria.  The Board notes that the Veteran denied losing any time from work over the past twelve months during his December 2008 VA examination.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

A disability rating in excess of 30 percent for PTSD is denied.

A disability rating in excess of 10 percent for left knee degenerative joint disease is denied.

A disability rating in excess of 10 percent for left elbow strain is denied.

A disability rating in excess of 10 percent for tinnitus is denied.

A compensable disability rating for bilateral hearing loss is denied.

A disability rating in excess of 10 percent for cyst, occipital scalp, from December 14, 2006, is denied.

A disability rating in excess of 30 percent for cyst, occipital scalp, from September 11, 2006 and prior to December 14, 2006, is denied.

A disability rating in excess of 10 percent for right Achilles tendonitis is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's service connection claims.

The record shows that the Veteran submitted copies of some of the treatment records pertinent to his most recent period of service in August 2006.  No documented attempt was made by the RO to obtain any service records for this period prior to the May 2007 rating decision.  In that decision, the RO indicated that it did not appear that the Veteran's service treatment records were complete, and additional records could not be obtained for review.  This was reiterated in the October 2007 statement of the case.

In an October 2009 deferred rating decision, the RO noted that it did not have the Veteran's original service treatment records for the period from the May 8, 2005, to September 10, 2006, period of active duty.  The RO only had some copies submitted by the Veteran, which did not appear to be complete.  It was directed that an attempt was to be made to obtain the original service treatment records from the service department and prepare a memorandum of federal record unavailability for the claims file if the records could not be obtained.

A November 2009 Report of Contact shows that the Veteran was contacted.  He stated that he was still an active reservist and provided his unit of assignment.

Thereafter, the RO requested the Veteran's records from his reserve unit and received records in January 2010.  However, these records are not applicable to the Veteran's period of active duty from May 2005 to September 2006.  Furthermore, they do not contain any of the records for which the Veteran previously submitted copies.  Therefore, the Board concludes that the one request to the Veteran's reserve unit did not suffice to procure all of his service treatment records.  On remand, the RO should take all steps necessary to obtain any outstanding service treatment records pertinent to the Veteran's second period of active duty.

Furthermore, the Veteran was provided with a VA examination in December 2006.  That examiner provided a diagnosis of hypertension, migraine headaches, right knee degenerative joint disease, a disability of the right ring finger, and degenerative joint disease of the thoracolumbar spine.  However, no opinions were provided with regard to whether any of these diagnosed disabilities were related to the Veteran's service.  When VA provides an examination to the Veteran, it has a duty to provide an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Because no opinions were provided for the diagnosed disabilities, the Board finds that, as to these claims, this examination was not adequate.  On remand, the Veteran should be afforded additional examination(s) with respect to these claims.

Accordingly, the case is REMANDED for the following action:

1.  Take all steps to locate and obtain any outstanding service treatment records pertinent to the Veteran's period of active duty from May 2005 to September 2006.  If such efforts yield negative results, a notation to that effect should be inserted into the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard.

2.  Schedule the Veteran for VA examination(s) with regard to his claims of entitlement to service connection for hypertension, migraine headaches, right knee degenerative joint disease, right ring finger exostosis, and degenerative joint disease of the thoracolumbar spine.  The claims file should be made available to the examiner(s) for review.

Following examination and review of the claims file, the examiner(s) is asked to provide an opinion as to whether it is at least as likely as not that hypertension, migraine headaches, right knee degenerative joint disease, right ring finger exostosis, and degenerative joint disease of the thoracolumbar spine is related to the Veteran's service.

The examiner(s) is asked to provide a rationale for all opinions given.

3.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


